Judgment adjudging that plaintiff is the true owner of certain premises situate in Brooklyn and Hastings-on-Hudson, and directing the defendant, his wife, from whom he has procured a judgment of separation, to convey the premises to him by quitclaim deed, reversed on the law and the facts and a new trial granted, costs to appellant to abide the event, upon the ground that the determination is against the weight of the evidence, and upon the further ground that the court erred in excluding documentary proof that defendant had issued checks in payment of the purchase price of the Brooklyn property and for the improvement thereof. Findings of fact inconsistent with this decision are reversed. Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ., concur. Settle order on notice.